DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
 
Response to Amendment
The amendment filed November 14, 2022 has been entered. Claims 1-15 and 17-18 remain pending in the application. Claim 16 was previously cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed August 12, 2022.

Claim Objections
Claim 8 is objected to because there appears to be a typo regarding “a the proximal opening” in line 2 as opposed to “the proximal opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) in further view Jeffrey (US 2020/0316362).
Regarding claim 1, Jones discloses a fluid delivery adapter system, comprising: 
a delivery adapter (insert 600, unlabeled in Figure 4B, see annotated Figures 4B and 6B below), comprising: 
a proximal portion (see annotated Figures 4B and 6B below) configured to couple with a male luer fitting (Figures 4B and 6B); 
a distal portion (see annotated Figures 4B and 6B below) comprising: 
a tapered protrusion (see labeled in annotated Figures 4B and 6B below); 
an adapter cap (jacket 615, unlabeled in Figure 4B; see annotated Figures 4B and 6B below), comprising: 
a first section of internal threads (see annotated Figures 4B and 6B below); and
a valved adapter (access device 405), comprising: 
external threads (at proximal end of access device 405; Figure 4A) configured to threadingly couple with the first section of internal threads (“an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; Figures 7A-7D); and 
a valve member (female elastomeric member 420) disposed within the housing (Figure 4B).
Jones fails to explicitly disclose the distal portion of the delivery adapter comprises a threaded lug disposed on a surface of the tapered protrusion; and the adapter cap comprises a second section of internal threads configured to threadingly couple with the threaded lug; and a proximal surface defining a proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening, the pair of slots being aligned with the second section of internal threads and sized complementary to the threaded lug effective to provide the threaded lug access to the second section of internal threads through the proximal surface. 
Uehara teaches a fluid delivery adapter system (male connector 1 and female connector 920), comprising: a delivery adapter (luer portion 10) comprising a proximal portion (base end portion 18) and a distal portion comprising a tapered protrusion (tubular male luer 11 and tubular portion 13) and a threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 1C); and an adapter cap (lock portion 20), comprising: a first section of internal threads (first female threading 21); and a second section of internal threads (second female threading 22) configured to threadingly couple with the threaded lug (“The spiral protrusion 14 of the luer portion 10 collides with the thread ridge of the second female threading 22 of the lock portion 20. The lock portion 20 is rotated relative to the luer portion 10, thus screwing the spiral protrusion 14 and the second female threading 22 together” [0076]; Figure 2B); and a proximal surface (lower face 20a) defining a proximal opening (opening in lower face 20a into second female threading 22; Figure 1B and 1D).
 Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter of Jones to include a threaded lug disposed on a surface of the tapered protrusion and to modify the adapter cap of Jones to include a second section of internal threads configured to couple with the threaded lug based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 
Modified Jones in view of Uehara fails to explicitly teach the adapter cap comprises the proximal surface defining the proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening, the pair of slots being aligned with the second section of internal threads and sized complementary to the threaded lug effective to provide the threaded lug access to the second section of internal threads through the proximal surface. 
Jeffrey teaches an adapter cap (cap 10 on first fluid line connector 30) comprising a proximal surface (first side 10a) defining a proximal opening (keyway 120) with a pair of slots (slots 121, 122, 123) that extend radially outward on opposite edges of the proximal opening (Figure 1), the pair of slots being aligned with a second section of internal threads (thread 35) and sized complementary to the threaded lug (lugs 25) effective to provide the threaded lug access to the second section of internal threads through the proximal surface (Figure 2; “the lugs 25 of the female luer lock fitting 20 may pass from the first side 10a of the cap 10 through the keyway 120 to the second side 10b of the cap 10 to engage the thread 35 of the male luer lock fitting 32.” [0042]; “when any of the lugs 25a, 25b, 25c of the female luer lock fitting 20 are positioned in the corresponding slots 121, 122, 123, the female luer lock fitting 20 is substantially prevented from rotating relative to the cap 10. The lugs 25 must move axially through the keyway 120 from the first side 10a of the cap 10 to be able to engage the thread 35 of the male luer lock fitting 32.” [0047]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the proximal opening of the adapter cap of Jones in view of Uehara to include a pair of slots that extend radially outward on opposite edges of the proximal opening, the pair of slots being aligned with the second section of internal threads and sized complementary to the threaded lug effective to provide the threaded lug access to the second section of internal threads through the proximal surface based on the teachings of Jeffrey to allow a correspondingly-shaped luer fitting to pass axially through the cap while blocking a non-correspondingly-shaped luer fitting from passing through the cap to reduce the possibility of inadvertently connecting a connector to an incorrect fluid feed or outlet (Jeffrey [AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal portion with
tapered protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adapter cap with first section of internal threads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered bore)][AltContent: textbox (External threads)][0041]).  




Regarding claim 2, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the proximal portion comprises: a tapered bore configured to receive the male luer fitting; and external threads configured to engage with internal threads of a threaded collar of the male luer fitting (see annotated Figures 4B and 6B above).

Regarding claim 3, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the distal portion further comprises a bore in fluid communication with the tapered bore (Figures 4B and 6B).

Regarding claim 4, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the adapter cap is configured to be releasably coupled to the valved adapter (“the female elastomeric member 420 may be partially restrained by the top and bottom sections, allowing the female elastomeric member 420 to return to a starting position after the removal of an attaching male connector” [0039]; “an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; wherein the male and female connectors are designed to both thread together and separate). 

Regarding claim 5, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the valve member is actuatable by the tapered protrusion (Figures 7A-7D; “Referring now to FIG. 7D, illustrating the complete engagement of the male and female connectors (i.e., the male connector is seated against the female connector of the access device), the internal cannula 425 penetrates through the male elastomeric member 415 and into the male connector 400 to provide a direct fluid-flow path between the male and female connectors.” [0046]).

Regarding claim 6, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the delivery adapter is configured to be coupled to a fluid delivery device (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device. Noted that the fluid delivery device is not positively recited or claimed).

Regarding claim 7, modified Jones teaches the fluid delivery adapter system of claim 6, wherein the fluid delivery device comprises a syringe (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device that is a syringe. Noted that the fluid delivery device and syringe are not positively recited or claimed).
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) in further view of Jeffrey (US 2020/0316362) as applied in claim 1 above, and further in view of Deighan et al. (US 2010/0283238).
Regarding claim 8, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the adapter cap (jacket 615, unlabeled in Figure 4B; see annotated Figures 4B and 6B below) further comprises the proximal opening (Figures 4B and 6A). 
Modified Jones fails to explicitly teach the proximal opening is configured to prevent passage of a male luer fitting through the opening. 
Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is configured to prevent passage of a male luer fitting (male luer-lock of syringe 80) through the proximal opening (Figure 7A; “FIG. 7A shows a failed connection between the female connector 14 and a male luer-lock syringe 80. The luer tip engages but cannot enter the receptacle 38, so that connection is not achieved” [0051]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Jones to be configured to prevent passage of a male luer fitting through the proximal opening based on the teachings of Deighan to prevent improper coupling of a vascular fluid delivery device to a connector of a feeding tube or vice versa (Deighan [0003], [0044]). 

Regarding claim 9, modified Jones teaches the fluid delivery adapter system of claim 8, wherein the tapered protrusion is configured to be disposed through the proximal opening (Figures 4B and 6B; “The insert 600 may be joined to the jacket 615 by a locking mechanism 625 which secures the elastomeric members 605 and 610 between the two rigid members” [0040]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Jeffrey (US 2020/0316362).
Regarding claim 10, Uehara discloses an adapter cap (lock portion 20), comprising: 
a distal end (top ending having first female threading 21; Figure 1D) defining a distal end opening (top opening into first female threading 21; Figure 1D); 
distal internal threads (first female threading 21); 
proximal internal threads (second female threading 22), wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads (Figure 1D); and 
a proximal surface (lower face 20a) opposite to the distal end (Figure 1D) and having a continuous outer periphery (Figure 1B), the proximal surface defining a proximal opening (opening in lower face 20a into second female threading 22; Figure 1B and 1D) spaced inwardly from the outer periphery of the proximal surface (Figures 1B and 1D), wherein the proximal surface extends continuously around the proximal opening (Figure 1B). 
Uehara fails to explicitly disclose the proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening, wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening. 
Jeffrey teaches an adapter cap (cap 10) comprising a proximal surface (first side 10a) having a continuous outer periphery (formed by guide portion 140), the proximal surface defining a proximal opening (keyway 120) spaced inwardly from the outer periphery of the proximal surface (Figure 1) with a pair of slots (slots 121, 122, 123) that extend radially outward on opposite edges of the proximal opening (Figure 1), wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Uehara to include a pair of slots that extend radially outward on opposite edges of the proximal opening, wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening based on the teachings of Jeffrey to allow a correspondingly-shaped luer fitting to pass axially through the cap while blocking a non-correspondingly-shaped luer fitting from passing through the cap to reduce the possibility of inadvertently connecting a connector to an incorrect fluid feed or outlet (Jeffrey [0041]).  

Regarding claim 11, modified Uehara teaches the adapter cap of claim 10, wherein the distal internal threads (first female threading 21) are configured to threadingly couple with external threads of a female luer fitting (“The male connector 1 and the female connector 920 can be connected by inserting the male luer 11 into the insertion portion 921 and screwing the first female threading 21 and the male threading 925 together.” [0083]).

Regarding claim 12, modified Uehara teaches the adapter cap of claim 10, wherein the proximal internal threads (second female threading 22) are disposed adjacent the proximal opening (Figures 1B and 1D).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Jeffrey (US 2020/0316362) as applied in claim 10 above and further in view of Deighan et al. (US 2010/0283238).
Regarding claim 13, modified Uehara teaches the adapter cap of claim 10. 
Modified Uehara fails to explicitly teach the proximal opening is configured to prevent passage of a male luer fitting through the proximal opening. 
Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is configured to prevent passage of a male luer fitting (male luer-lock of syringe 80) through the proximal opening (Figure 7A; “FIG. 7A shows a failed connection between the female connector 14 and a male luer-lock syringe 80. The luer tip engages but cannot enter the receptacle 38, so that connection is not achieved” [0051]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Uehara to be configured to prevent passage of a male luer fitting through the proximal opening based on the teachings of Deighan to prevent improper coupling of a vascular fluid delivery device to a connector of a feeding tube and vice versa (Deighan [0003], [0044]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (JP 2013-42859, 09/23/20 Foreign Patent Document Cite No 1, with citations from machine English translation accessed from EPO) in view of Uehara et al. (US 2016/0354288) in further view of Jeffrey (US 2020/0316362).
Regarding claim 14, Hino discloses a method of reducing the risk of inadvertent coupling of a fluid delivery device to a vascular access line ([0065]), the method comprising: 
providing a fluid delivery device (syringe 25) with a delivery adapter (connector 20); and 
providing a compression device (hemostatic device 10) with an adapter cap (cap portion 29) configured to couple to the delivery adapter (Figure 5); 
wherein the delivery adapter is configured to couple to the cap (Figure 5b-2); 
wherein at least one end of the adapter cap is not configured to couple directly to a standard luer fitting (Figure 2, due to projections 37); and 
wherein at least one end of the delivery adapter is not configured to couple directly to a standard luer fitting (Figure 2, due to large diameter portion 42; [0065]).
Hino fails to explicitly teach the adapter cap comprises: distal internal threads; proximal internal threads, wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads; and a proximal surface having a continuous outer periphery, the proximal surface defining a proximal opening spaced inwardly form the outer periphery of proximal surface with a pair of slots that extend radially outward on opposite edges of the proximal opening, wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening.
Uehara teaches a method of reducing the risk of inadvertent coupling between fluid connectors (“prevent mistaken connection with a connector used in a field other than enteral nutrition.” [0008]), the method comprising providing a delivery adapter (luer portion 10) and an adapter cap (lock portion 20; Figures 1A-2B), wherein the adapter cap comprises: distal internal threads (first female threading 21); proximal internal threads (second female threading 22), wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads (Figure 5D); and a proximal surface (lower face 20a) opposite to the distal end (Figure 1D) and having a continuous outer periphery (Figure 1B), the proximal surface defining a proximal opening (opening in lower face 20a into second female threading 22; Figure 1B and 1D) spaced inwardly from the outer periphery of the proximal surface (Figures 1B and 1D), wherein the proximal surface extends continuously around the proximal opening (Figure 1B). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter and adapter cap utilized in the method of Hino to include that the adapter cap comprises distal internal threads, proximal internal threads, and a proximal surfacing defining a proximal opening based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]).
Modified Hino in view of Uehara fails to explicitly teach the adapter cap comprises: a proximal surface defining a proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening, wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening.
Jeffrey teaches a method of reducing the risk of inadvertent coupling of a fluid delivery line to an access line (“a non-correspondingly-shaped female luer lock fitting (not shown) will not be capable of passing through the keyway 120, thus reducing the possibility of inadvertently connecting the fluid line connector 30 to an incorrect fluid feed or outlet.” [0041]), the method comprising providing an adapter cap (cap 10) comprising a proximal surface (first side 10a) having a continuous outer periphery (formed by guide portion 140), the proximal surface defining a proximal opening (keyway 120) spaced inwardly from the outer periphery of the proximal surface (Figure 1) with a pair of slots (slots 121, 122, 123) that extend radially outward on opposite edges of the proximal opening (Figure 1), wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Hino in view of Uehara to include a pair of slots that extend radially outward on opposite edges of the proximal opening, wherein the proximal surface extends continuously around the proximal opening and the pair of slots between the outer periphery and the proximal opening based on the teachings of Jeffrey to allow a correspondingly-shaped luer fitting to pass axially through the cap while blocking a non-correspondingly-shaped luer fitting from passing through the cap to reduce the possibility of inadvertently connecting a connector to an incorrect fluid feed or outlet (Jeffrey [0041]).  

Regarding claim 15, modified Hino teaches the method of claim 14, wherein the delivery adapter (second body 22) comprises: a tapered protrusion (nozzle portion 48; Figure 4). 
Modified Hino fails to explicitly teach the delivery adapter comprising a tapered protrusion; and a threaded lug disposed on a surface of the tapered protrusion. 
Uehara teaches a method of reducing the risk of inadvertent coupling between fluid connectors (“prevent mistaken connection with a connector used in a field other than enteral nutrition.” [0008]), the method comprising providing a delivery adapter (luer portion 10) and an adapter cap (lock portion 20), wherein the delivery adapter comprises a tapered protrusion (tubular male luer 11 and tubular portion 13); and a threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 1A). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the delivery adapter and adapter cap utilized in the method of Hino to include that the delivery adapter comprises a tapered protrusion having a threaded lug based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) in further view of Jeffrey (US 2020/0316362) as applied in claim 1 above, and further in view of Stroup (US 2011/0048540).
Regarding claim 17, modified Jones teaches the fluid delivery adapter system of claim 1. 
Modified Jones fails to explicitly teach the delivery adapter further comprises a grip portion disposed between the distal portion and the proximal portion, and wherein the grip portion comprises a hexagonal shape. 
Stroup teaches a fluid delivery adapter (passive connection assembly 200) comprising a delivery adapter (outer shell 210; Figures 7A-7B) comprises a grip portion (outer surface 211) disposed between the distal portion and the proximal portion (Figures 7A and 8A), and wherein the grip portion comprises a hexagonal shape (“the outer shell 210 has a hexagonal shaped outer surface 211” [0177]). 
Before the effective filing date for the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter of Jones to have a hexagonal shaped grip portion based on the teachings of Stroup to facilitate gripping and manipulation of the delivery adapter during connection and disconnection (Stroup [0177]).  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Jeffrey (US 2020/0316362) as applied in claim 10 above, and further in view of Stroup (US 2011/0048540).
Regarding claim 18, modified Uehara teaches the adapter cap of claim 10. 
Modified Uehara fails to explicitly teach the adapter cap further comprises a plurality of gripping members that extend along a length of the adapter cap and are spaced radially apart on an outer surface of the adapter cap. 
Stroup teaches an adapter cap (outer shell 210; Figures 7A-4B) comprises a plurality of gripping members (formed by vertices of hexagonal outer surface (“the outer shell 210 has a hexagonal shaped outer surface 211” [0177]) that extend along a length of the adapter cap and are spaced radially apart on an outer surface (outer surface 211) of the adapter cap (Figure 7A). 
Before the effective filing date for the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the adapter cap of Uehara to include a plurality of gripping members based on the teachings of Stroup to facilitate gripping and manipulation of the adapter cap during connection and disconnection (Stroup [0177]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783